Fourth Court of Appeals
                               San Antonio, Texas
                                      July 11, 2019

                                  No. 04-19-00044-CV

                                TITLE SOURCE, INC.,
                                      Appellant

                                            v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI06300
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
        Appellant’s unopposed motions for pro hac vice admission of Helgi C. Walker and
Jeffrey B. Morganroth are GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court